Citation Nr: 1803340	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  14-15 996A	)	
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1968 to June 1970, November 2004 to January 2005, and from September 2005 to December 2005.

This matter comes before the Board of Veterans' Appeals (Board) from the RO.  In October 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ); a transcript of that proceeding has been associated with the record. 


FINDING OF FACT

The Veteran's disability ratings meet the threshold requirements for a schedular TDIU and the evidence is at least in relative equipoise as to whether he is unable to secure or follow substantially gainful employment due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria to establish entitlement to a TDIU are met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.102, 4.16(a) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board observes that the Veteran's combined disability ratings satisfy the threshold requirements for a schedular TDIU, which enables the Board to grant the claim in the first instance provided that the evidence indicates he is unable to secure or follow substantially gainful employment due to his service-connected disabilities.  See 38 C.F.R. § 4.16(a) (2017).

In this regard, the Veteran provided credible testimony regarding the impact of his service-connected disabilities on his ability to work.  See Hearing Transcript, 1-8 (Oct. 11, 2017).  Notably, the Veteran also submitted a competent medical opinion, which explicitly stated that his service-connected back and bilateral hearing loss disabilities rendered him "unable to work."  See Private Medical Opinion, 1 (Nov. 3, 2017).

Based on the above, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran is unable to secure or follow substantially gainful employment due to his service-connected disabilities; therefore, the criteria to establish entitlement to a TDIU are met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.102, 4.16(a) (2017). 


ORDER

Entitlement to a TDIU is granted. 



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


